office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 sjkim preno-125166-15 uilc date date to james d hill associate area_counsel lb_i group counsel manager cil ipg from amy j pfalzgraf senior counsel branch office of associate chief_counsel income_tax accounting subject authority to adjust income deferred under sec_108 this chief_counsel_advice responds to your request for non-taxpayer-specific legal advice this advice may not be used or cited as precedent issue may the service adjust the amount of cancellation of debt cod income deferred by an election under sec_108 conclusion in certain factual situations the service may adjust the amount of cod income deferred by an election under sec_108 field attorneys and revenue agents handling these sec_108 cases should contact the national_office for taxpayer-specific advice facts b is a sole_proprietor l an unrelated individual holds a promissory note that b made in connection with her business for which dollar_figurex remains outstanding in l agrees to return the note to b in exchange for dollar_figurex in cash b’s acquisition of the note from l is a reacquisition within the meaning of sec_108 b attaches a statement to her timely filed return reporting dollar_figurex not dollar_figurex in total cod income in connection with the note reacquisition on the statement b also preno-125166-15 makes an election under sec_108 to defer the inclusion of dollar_figurex in cod income to the 5-year period beginning with in a later year the service discovers that b failed to include dollar_figurex in cod income in law and analysis sec_108 of the internal_revenue_code generally provides that at the election of a taxpayer cod income in connection with a reacquisition of an applicable_debt_instrument occurring in or is includible in gross_income ratably over a taxable-year inclusion_period beginning with the fifth taxable_year following the taxable_year of the reacquisition if it occurs in or with the fourth taxable_year of the reacquisition if it occurs in sec_108 provides that a taxpayer makes a sec_108 election by attaching to its federal_income_tax return for the year the reacquisition occurs a statement that clearly identifies the applicable_debt_instrument acquired the amount of income to be deferred by the election and any other information that the secretary requires the election once made is irrevocable sec_108 revproc_2009_37 2009_2_cb_309 provides the exclusive procedures for making a sec_108 election section dollar_figure of revproc_2009_37 allows the taxpayer to make an election for any portion of the cod income from the reacquisition of any applicable_debt_instrument section dollar_figure of revproc_2009_37 lists the requisite information that every statement submitted under sec_108 must provide a the identifying information of the issuer of the applicable_debt_instrument b a general description of the applicable_debt_instrument c a general description of the reacquisition transaction generating the cod income d the total amount of cod income resulting from the reacquisition and a general description of how the cod income was computed and e the amount of cod income deferred by the election section dollar_figure of revproc_2009_37 provides that a taxpayer may make a protective_election if the taxpayer concludes that a particular transaction does not result in the realization of cod income if the service later determines that the transaction did result in cod income the service may require the taxpayer making the protective_election to report cod income deferred pursuant to the valid and irrevocable protective_election even if the statute_of_limitations has expired for the year in which the cod income was realized and the protective_election was made under dollar_figure and dollar_figure of revproc_2009_37 a taxpayer making a sec_108 election other than a protective_election under sec_4 must attach a copy of the election statement and an annual information statement to its return for each taxable_year preno-125166-15 beginning with the first taxable_year following the election and ending in the taxable_year when all cod income deferred under sec_108 has been recognized on the annual information statement the taxpayer must report for each applicable_debt_instrument among other things the deferred cod income included for the current taxable_year and the deferred cod income that the taxpayer has not included in the current or any prior taxable years sec_6501 generally limits the period during which tax may be assessed to years after the date the taxpayer files a return however sec_6501 merely prevents assessment and collection of tax beyond the prescribed period of limitations sec_6501 does not prevent an adjustment that may affect other taxable years or other tax_liabilities or does not result in the assessment of a tax there is a well-developed body of law that the service is generally able to recompute a taxpayer’s income for a closed_year in determining the deficiency for an open_year the adjustment theory see 325_us_442 examination of events in closed years was allowed to correctly determine the gift_tax liability in open years 56_tc_1083 income for a year barred by the statute_of_limitations recomputed to arrive at correct amount for determining net_operating_loss_carryback or carryover to another year the ability to adjust a taxpayer’s income for a closed_year is consistent with dollar_figure of revproc_2009_37 which states that a taxpayer making a protective_election will have to include deferred cod income in income if the service later determines that the transaction at issue resulted in cod income even if the year the cod income was realized and the protective_election was made is closed under a given set of facts the service may be able to apply the adjustment theory to adjust the amount of cod income that a taxpayer has elected to defer under sec_108 even if the taxable_year of the election is closed under sec_6501 in the above example the service may be able to treat b as having realized dollar_figurex in cod income in and having elected to defer the entire dollar_figurex amount under sec_108 even if the taxable_year is closed under sec_6501 whether to apply the adjustment theory of disston and abkco industries however requires a thorough development of the facts in each case for that reason we strongly recommend that in handling any case that appears to involve a misstatement or error in a i deferral your office develop the facts fully and contact our office for taxpayer- specific advice if you have any additional questions please call our office at
